DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Huang on 12/30/21.
The claims are amended as follows:
2. (Currently amended) The method of claim 1, wherein initiating the cooperative driving engagement with the one or more identified vehicles in response to determining that the one or more identified vehicles would provide [[an]] the operational advantage to the autonomous vehicle in the cooperative driving engagement comprises: 
determining whether the one or more identified vehicles will be traveling in a same or similar direction as the autonomous vehicle for a threshold period of time in response to determining that the one or more identified vehicles would provide the operational advantage to the autonomous vehicle in the cooperative driving engagement; and
initiating the cooperative driving engagement with the one or more identified vehicles in response to determining that the one or more identified vehicles will be traveling in the same or similar direction as the autonomous vehicle for the threshold period of time.

12. (Currently amended) The processor of claim 11, wherein the processor is further configured with processor executable instructions to initiate the cooperative driving engagement with the one or more identified vehicles in response to determining that the one or more identified vehicles would provide [[an]] the operational advantage to the vehicle in the cooperative driving engagement by: 
determining whether the one or more identified vehicles will be traveling in [[the]] a same or similar direction as the vehicle for a threshold period of time in response to determining that the one or more identified vehicles would provide the operational advantage to the vehicle in the cooperative driving engagement; and 
initiating the cooperative driving engagement with the one or more identified vehicles in response to determining that the one or more identified vehicles will be traveling in [[a]] the same or similar direction as the vehicle for the threshold period of time.

23. (Currently amended) The autonomous vehicle of claim 22, wherein means for initiating the cooperative driving engagement with the one or more identified vehicles in response to determining that the one or more identified vehicles would provide [[an]] the operational advantage to the autonomous vehicle in the cooperative driving engagement comprises: 
means for determining whether the one or more identified vehicles will be traveling in a same or similar direction as the autonomous vehicle for a threshold period of time in response to determining that the one or more identified vehicles would provide the operational advantage to the autonomous vehicle in the cooperative driving engagement; and 
means for initiating the cooperative driving engagement with the one or more identified vehicles in response to determining that the one or more identified vehicles will be traveling in the same or similar direction as the autonomous vehicle for the threshold period of time.


Prosecution History
Claims 1-29 of US application 16/727,204 filed 12/26/19 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 11/29/21. Claims 1-7, 10-17, 20-24, and 26-29 were amended. Furthermore, claims 2, 12, and 23 were further amended as per the examiner’s amendment above. Claims 1-29 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-29 are allowed over the prior art of record.
The closest prior art of record is Schubert et al. (US 10380898 B1) in view of Johnston et al. (US 20200074862 A1), hereinafter referred to as Schubert and Johnston, respectively. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11 and 21-22, Schubert discloses A method of controlling an autonomous vehicle (See at least Fig. 5 in Schubert: Schubert discloses a method for autonomously forming a platoon [See at least Schubert, Col 20, lines 28-36]), comprising: 
identifying, via a processor of the autonomous vehicle (See at least Figs. 4-5 in Schubert: Schubert discloses that ADP system 406 of vehicle 402 may perform the platoon formation method depicted in Fig. 5 [See at least Schubert, Col 20, lines 28-36]), vehicles that are within a threshold distance of the autonomous vehicle (See at least Fig. 5 in Schubert: Schubert discloses that at stage 502, the navigation subsystem 408 obtains navigation data for a set of registered vehicles that are currently located within a location area, or that are planned to be located within the location area during a particular time interval [See at least Schubert, Col 20, lines 37-55]); 
determining an autonomous capability metric (ACM) for each of the identified vehicles (See at least Fig. 5 in Schubert: Schubert discloses that, at stage 502, the navigation subsystem 408 obtains navigation data for a set of registered vehicles wherein the registered vehicles may have represented themselves as being capable of platooning [See at least Schubert, Col 20, lines 37-55]. Schubert further discloses that to be capable of platooning, a self-propelled vehicle generally is susceptible to control at least in part by one or more external systems [See at least Schubert, Col 5, lines 6-36]. It will therefore be appreciated that by determining that surrounding vehicles are registered, navigation system 408 determines that they are capable of being externally controlled to form a platoon); 
determining, based on the determined ACMs, whether one or more of the identified vehicles would provide an operational advantage to the autonomous vehicle in a cooperative driving engagement (See at least Fig. 5 in Schubert: Schubert discloses that, at step 504, it is identified whether or not a plurality of the identified vehicles have overlapping routes [See at least Schubert, Col 20, line 56-Col 21, line 2]. Schubert further discloses that, at step 508, if the estimated platoon outcomes improve non-platoon outcomes by at least a threshold amount, then the platoon manager 512 may select to form a platoon [See at least Schubert, Col 21, lines 3-14]); and 
initiating the cooperative driving engagement with the one or more identified vehicles in response to determining that the one or more identified vehicles would provide the operational advantage to the autonomous vehicle in the cooperative driving engagement (See at least Fig. 5 in Schubert: Schubert discloses that, at steps 516-518, the platoon manager 512 identifies which vehicles from the subset identified at stage 504 are included in the optimal proposed platoon and generates instructions directing these vehicles to form a platoon according to the configuration and arrangement of the optimal proposed platoon, and the selected vehicles respond to the instructions and form a platoon [See at least Schubert, Col 23, lines 26-32]).
However, none of the prior art of record, taken either alone or in combination, teaches the method for controlling the autonomous vehicle wherein initiating the cooperative driving engagement includes adjusting one or more driving parameters of the autonomous vehicle to position the autonomous vehicle relative to the one or more identified vehicles so as to leverage sensors of each of the one or more identified vehicles as in amended claims 1, 11, 21 and 22.
In order for a reference to teach or suggest this limitation, a vehicle would have to move to a specific position in order to utilize the sensors of another autonomous vehicle, i.e., the reference would have to explicitly state that an ego vehicle is moving to another position relative to another vehicle specifically to utilize the sensors of that other vehicle. The closest any prior art comes to teaching this is Johnston, since Johnston teaches where an ego vehicle in a platoon receives information from a neighboring vehicle in a platoon via V2V communication to determine whether there is a hazard detected by the neighboring vehicle ahead, and if so, the ego vehicle avoids the hazard (See at least Fig. 6 in Johnston: Johnston teaches that at step 620, a second vehicle in a platoon may inform a first vehicle that a hazard is present which the first vehicle’s sensor system failed to detect [See at least Johnston, 0073]. Johnston further teaches that this allows the first vehicle to change its course at step 625 to avoid the hazard [See at least Johnston, 0074]).
In other words, Johnston merely teaches where an ego vehicle uses information from a to avoid a hazard. However, this is not the same as moving the ego vehicle to better "leverage" or access the sensors of the other vehicle, as claimed. The cause for moving to the particular position is entirely different between Johnston and the claimed invention, and if therefore would not have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Johnston, Schubert, or any other prior art of record to arrive at the claimed invention. No other prior art of record comes closer to teaching or suggesting this rationale for moving an ego vehicle to a particular location with respect to another vehicle.
For at least the above stated reasons, claims 1, 11, and 21-22 are allowable over the prior art of record.

Regarding claims 2-10, 12-20, and 23-29, these claims are also allowable over the prior art of record at least by virtue of their dependence from claims 1, 11 and 22, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668   
                                                                                                                                                                                                     /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668